 I should like to express, on behalf of the delegation of Oman and on my own behalf, our deep satisfaction at the election of Ambassador Choudhury of Bangladesh to the presidency of the forty-first session of the General Assembly. The fact that he represents Bangladesh, a country from the continent to which we too belong and with which we have close and strong relations, increases our pleasure. We are confident that the valuable experience he brings to his task will be of great help in ensuring the success of the session. I wish also to congratulate his predecessor, Ambassador Jaime de Pinies of Spain, on the way in which he conducted the business of the fortieth session of the General Assembly, and, above all, the special session on the critical economic situation in Africa. The efforts being made by African countries to deal with their difficult economic situation deserve the attention and support of the international community.
I reiterate on behalf of the Government of the Sultanate of Oman our gratitude and appreciation to Mr. Javier Perez de Cuellar, Secretary-General of the United Nations, for his tireless efforts and the admirable manner with which he handles the work of the international Organization, especially bearing in mind the acute financial crisis faced by the Organization, which makes it imperative for Member States to honor their commitments to the Organization by paying their contributions to the budget as soon as possible.
The large number of world leaders who attended the fortieth anniversary of the United Nations proved beyond doubt that the United Nations is indispensable to mankind as a forum for the solution of disputes by peaceful means. If anything mars the performance of the Organization in its attempt to bring about peace and security, it is the fact that its resolutions frequently remain unimplemented. Were those resolutions to be implemented, friendship and co-operation would prevail among all States, thus giving effect to the principles of the Organization, which in turn would bring to the peoples of the world well-being and stability.
Thus, it is now more than ever necessary to redouble our efforts to ensure implementation of the resolutions of the Organization so that it may remain strong and play its pioneering role in the maintenance of international peace and security and in formulating permanent and just solutions for the many problems threatening international peace.
Foremost among those problems is that of the Middle East, of which the question of Palestine is the core. The United Nations has a special responsibility in connection with this problem, for it has been on the agenda of the world Organization since its inception and has a negative effect on international peace and security. We reaffirm that any solution to this problem that fails to take into account the legitimate aspirations of the Palestinian people to self-determination and to live in peace and security on its own land and Israeli withdrawal from the occupied Arab territories will be incomplete. There is no doubt that had it not been for the intransigence of Israel and its refusal to respond to any peace initiatives or to implement the resolutions of the United Nations, a just peace would now prevail in the Middle East, peace that would guarantee all the peoples of the region the right to live in security, friendship and peace.
We believe that it is high time for the international community to play its proper part in persuading Israel to accept a just peace. The Middle East will not enjoy stability or security while Israel continues to ignore the legitimate right of the Palestinian people to occupy the Arab territories and continues to violate the sovereignty and security of neighboring States.
In this respect the Sultanate of Oman believes that an international conference would provide the most acceptable forum for seeking a permanent, comprehensive solution of the whole problem and that all the parties concerned should participate on an equal footing in such a conference.
The war that is raging between Iraq and Iran has now entered its seventh year and continues to deplete the energies and resources of two Moslem peoples. It recently experienced a serious escalation, at a time when the States members of the Gulf Co-operation Council were using their good offices, based on the resolution of the Muscat summit, to help bring that war to an end by peaceful means in a way that would guarantee the interests of both parties.
We welcome the responsive position adopted by our brother Iraq towards peace initiatives and continue to hope that the Islamic Republic of Iran will respond similarly to the initiatives taken to end that destructive war.
The Sultanate of Oman, faithful to the principle of the settlement of disputes by peaceful means, supports all the efforts made by the Organization of the Islamic Conference, the Non-Aligned Movement and the United Nations to end this tragedy.
In spite of the fact that there has been no progress in finding a way to bring both parties to the conflict to the negotiating table, we still believe that the United Nations is the most appropriate and acceptable forum for the conduct of a dialog between them on their conflict. We believe that the eight-point proposal submitted by the Secretary-General could represent an acceptable common ground for such a dialog, even though a direct dialog may not be possible during the first stages of the negotiations. However, it could take place initially through the Security Council, which bears the primary responsibility for international peace and security.
Since January 1980, the General Assembly has adopted many resolutions on the situation in Afghanistan. Regrettably, those resolutions remain unimplemented because of the continued foreign presence on the territory of Moslem Afghanistan, in violation of the principle of respect for the sovereignty of States and non-interference in their internal affairs.
In this respect, we should like to support the efforts made by the Secretary-General through his Special Representative, Mr. Cordovez, to bring about a solution of the Afghan problem. We hope that those efforts will lead to a solution to that problem that would guarantee that the people of Afghanistan can exercise its right to self-determination and that would ensure the right of the refugees to return to their homeland and to live in peaceful coexistence with neighboring peoples on the basis of mutual respect and non-interference in the internal affairs of others.
There is another similar problem which requires the special attention of the international community, namely, the problem of the continued presence of Vietnamese forces in Democratic Kampuchea. Those foreign troops remain there in spite of the fact that the international community has called for their immediate withdrawal so as to enable the Kampuchean people to determine its destiny and choose its own system of government.
In calling for the immediate withdrawal of the Vietnamese forces from Democratic Kampuchea, we are bound to express our support of and pay a tribute to the efforts made by the Association of South-East Asian Nations (ASEAN) to find a just solution to that problem. The latest of those efforts is represented by the eight-point plan which resulted from the meeting of the Foreign Ministers of the Association held in Indonesia in April 1986. This plan has met with the support of many countries throughout the world. We also support the plan presented by the Government of National Alliance under the chairmanship of Prince Norodom Sihanouk
to find a just solution for this problem.
Because of our friendship with so many of the African countries, the Sultanate
of Oman shares with those States their legitimate aspirations, and denounces the policy of racial discrimination of the Government of South Africa, a policy that violates all ethics and principles of international human conduct. My country likewise condemns all the repressive practices of the Government of South Africa against the black majority. At the same time, we should like to associate ourselves with those who call for the immediate independence of Namibia through the implementation of the relevant United Nations resolutions, in particular Security Council resolution 435 (1978), which includes the United Nations plan for the
independence of Namibia.
The Government of South Africa is called upon now to co-operate with neighboring African States in finding a formula that could put an end to the policy of apartheid and racial discrimination and bring about the independence of Namibia with a view to achieving the well-being of the African peoples in peace and stability.
The Sultanate of Oman, in view of its geographical location and on its policy of keeping the Indian Ocean free from the rivalry of the great Powers and free from all forms of tension, has since 1971 supported the General Assembly Declaration of the Indian Ocean as a zone of peace.
The Sultanate has also participated, as it still does, in the work of the Ad Hoc Conraittee on the Indian Ocean, which undertook preparatory work for the International Conference on the Indian Ocean which was originally scheduled to convene in 1981. we regret that so far that Conference has not been held. It has been postponed from one year to the next, and it is now scheduled to take place during the first half of 1988. We hope that the member countries of the Ad Hoc Conraittee will summon sufficient political resolve to complete the preparatory work; thereby assuring effective participation in the conference when it takes place. This is an important step that has to be taken in order to declare tne Indian Ocean a zone of peace.
The situation in Central America is a source of concern because of the tension that prevails among the countries of the region. We are confident that the Central American countries fully realize that their national responsibilities dictate mutual respect for the rights of all peoples, for the sovereignty of States, and for their desire for economic stability and development, in this context, we should like to support the efforts made by the Contadora Group to settle the differences in the area. We believe that the efforts of the Contadora Group offer the best guarantee for achieving the peace and security desired by the States of the region.
One of the main challenges faced by mankind at this time is the control of the arms race, particularly the nuclear-arms race, and arms reduction. This has been confirmed by the Final Document of the first special session on disarmament, which states: "... effective measures of nuclear disarmament and the prevention of nuclear war have the highest priority. To this end, it is imperative to remove the threat of nuclear weapons, to halt and reverse the nuclear-arms race until the total elimination of nuclear weapons and their delivery systems has been achieved ..."
My country supports all efforts to stop the arms race on earth as a necessary step towards a return to detente, and to the establishment of a comprehensive system of international security and co-operation as well as the implementation of development for all peoples.
We hope in that respect that the detente that has started to take place in relations between the two super-Powers will b? reflected in their forthcoming summit meeting, so that the two countries may achieve results that will help the disarmament negotiations, and thus lessen international tension, and help find appropriate solutions to the crises that the international community faces today.
The success of the efforts made at the fortieth session, manifested in the adoption of the resolution on terrorism, and the success of the special session on the critical economic situation in Africa, from 27 to 31 May this year, demonstrated that international will could solve the most complicated problems if guided in the right direction. We hope that the positive impression created by that success will lead to action being taken to correct the drift of the world economy, which can be achieved only by a constructive North-South dialog to establish a new international economic order that is more equitable to all States. That will not happen unless the industrialized and developed countries redouble their official development aid to the developing nations, reduce the burden of those nations' external indebtedness, eliminate discriminatory protective measures, help the transfer of advanced technology and stabilize the prices of those countries' main commodities at a fair level especially since the allegation by the industrialized and developed countries that the deterioration of the world economy was caused by the crisis high oil prices no longer has any validity.
While the world faces economic recession, the developing countries which are hardest hit do not receive enough assistance from the affluent countries, particularly the industrialized nations. The economies of the oil-producing countries, which gave generous assistance in the past, now face difficulties because of falling oil prices on world markets, affecting the assistance they are able to extend to the developing countries.
We believe that all of us should regard the difficult problems we are facing as an incentive to strengthen and promote the role of this international Organization so that we may enable it to find appropriate solutions. That will not be possible unless every Member State shoulders its responsibility, as stated by His Majesty Sultan Qaboos bin Said of Oman on 18 November 1982. He said:
"It is time for every State to assume its responsibility within the framework of the international family with a view to promoting and reaffirming the role of the United Nations, making it more forcefully and positively effective for the sake of international peace and security."